Motion for an enlargement of time granted, insofar as to extend the defendant’s time to serve and file the record on appeal and appellant’s points to and including January 31, 1961, with notice of argument for the March 1961 Term of this court, said appeal to he argued or submitted when reached. Respondent’s points are to be served *742and filed on or before February 15, 1961. The order of this court, entered on October 13, 1960, is modified accordingly. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.